        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 1 of 40



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :
                                                 :
                v.                               : Criminal No. 17-CR-213 (CRC)
                                                 :
 MUSTAFA MUHAMMAD MUFTAH                         : Sentencing: January 23, 2020
 AL-IMAM,                                        :
                                                 :
                       Defendant.                :

             UNITED STATES’ MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in aid of sentencing. The attack

on the United States Mission and Annex in Benghazi, Libya, on September 11-12, 2012, was a

coordinated attack with one singular purpose—to drive out, by any means, the Americans who

were present in Benghazi. In the ensuing attack, four Americans lost their lives in the service of

their country. The defendant, Mustafa Muhammad Muftah Al-Imam, who voluntarily joined the

conspiracy to violently drive the Americans out of Benghazi, faces a maximum sentence of 35

years of imprisonment. The government asks this Court to impose the maximum sentence.

I.     INTRODUCTION

       On June 13, 2019, the jury in this case found the defendant guilty of Conspiracy to Provide

Material Support and Resources to Terrorists, in violation of 18 U.S.C. § 2339A, and the

underlying substantive offense of Maliciously Destroying and Injuring Dwellings and Property

and Placing Lives in Jeopardy within the Special Maritime and Territorial Jurisdiction of the

United States, in violation of 18 U.S.C. §§ 7, 1363. The defendant’s convictions stem from a series

of coordinated and continuous attacks on September 11-12, 2012, that first targeted the United

States Special Mission located in Benghazi, Libya, and later targeted a nearby CIA Annex where
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 2 of 40



the survivors of the Mission attack sought refuge. The continuous attacks, launched by the

defendant and his coconspirators, resulted in the deaths of four Americans—Ambassador J.

Christopher Stevens, Department of State (“DOS”) Information Officer Sean Patrick Smith, and

Global Response Staff (“GRS”) members Tyrone Snowden Woods and Glen Anthony Doherty.

The attackers also inflicted horrific, life-threating injuries to GRS member Mark Geist and

Diplomatic Security Service (“DSS”) Special Agents Scott Wickland and David Ubben.

       While there is no evidence that the defendant directly caused the deaths or injuries

described above, the defendant had aligned himself with a Benghazi-based extremist—Ahmed

Abu Khatallah—and traveled to the Mission on the evening of September 11, 2012, with Khatallah

and other extremists, including Khatallah’s body guard and an individual armed with an AK-47.

Information derived from call data records from the Libyana telephone company (hereinafter

“telephone records,” admitted at trial as Ex. 1100) establish that Khatallah and the defendant were

in the vicinity of the Mission beginning at approximately 9:54 p.m., before the first fires were set

by the defendant’s coconspirators and after gunfire and explosions could clearly be heard in the

vicinity of the Mission. Those same telephone records, in combination with surveillance video

from the Mission, establish that Khatallah and the defendant remained in the area until shortly after

midnight. At the height of the battle for the Mission, the defendant, acting as Khatallah’s eyes and

ears, called Khatallah at 10:44 p.m. and remained on the phone with him for over 18 minutes. Any

claim that the defendant did not share Khatallah’s views or voluntarily participate in the conspiracy

to attack the Mission and Annex is directly refuted by, among other things, the defendant’s own

admissions that he knew Khatallah was the leader of an extremist militia—Ubayda Bin Jurah

(“UBJ”); that he knew Khatallah believed there was a spy base at the Mission; and that he and

other coconspirators assaulted and kidnapped a bystander (“W-61”) when they saw W-61 taking




                                                 2
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 3 of 40



their picture as they exited the compound. Further, the defendant’s actions against V-1 in August

of 2012, days before the attack, and voluntary statements to the FBI further demonstrate the

defendant’s own anti-American bias.

       Witnesses including Scott Wickland, David Ubben, Alec Henderson, Renaldo Burt, and

John Tiegen all described the extreme violence and wide array of firepower that the defendant and

his coconspirators directed at the Mission and Annex, making the deaths of the Americans inside

of the Mission and Annex entirely foreseeable to anyone in the area of the Mission at the time of

the attacks. Once the attack on the Mission was under way, the defendant never withdrew from the

conspiracy to violently attack the Americans. Instead, after leaving the burning shell of the Mission

compound and assaulting and kidnapping W-61, the defendant travelled with Khatallah to the base

camp of another extremist group, Ansar Al Sharia (“AAS”). It appears that it was from that AAS

base camp, according to information provided by W-61, that the attack on the Annex was planned

and launched. It is noteworthy that as the first shots were fired at the Annex, Khatallah received a

call from coconspirator Zakaria Bil Qasim Harroun Al-Bargathi (“Jutuf”). Jutuf is one of several

UBJ members who were in direct contact with Khatallah in the hour before the initial assault on

the Mission, during the assault, and who were identified on video surveillance as part of the first

wave of attackers to enter the compound.

       Finally, as the testimony of Ali Majrisi made clear, after the attack on the Mission and

Annex, the deaths of four Americans, injuries to several other Americans, and the evacuation of

American personnel from Benghazi, the defendant remained a loyal member of Khatallah’s close-

knit circle, following his directions and taking up arms to defend Khatallah.

       Because the defendant entered into a conspiracy to provide material support to terrorists,

that conspiracy was designed to intimidate, coerce or retaliate against the government of the United




                                                 3
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 4 of 40



States, and the conspiracy resulted in the foreseeable deaths of four Americans, the defendant’s

applicable guideline range is 50 (capped at 43). The government agrees with the United States

Probation Office’s calculation of the applicable guideline range, with the exception of a two-point

reduction for a minor role pursuant to U.S.S.G. § 3B1.2(b). This disagreement is inconsequential,

as the maximum offense level is 43, resulting in an applicable guideline range sentence of life. 1

The maximum statutory sentence the defendant faces is 15 years for violating 18 U.S.C § 2339A

and 20 years for violating 18 U.S.C. § 1363. Because the guideline sentence exceeds the statutory

maximum, pursuant to U.S.S.G. 5G1.1(a), the applicable guideline sentence becomes the statutory

maximum: 15 years for violating §2339A and 20 years for violating §1363. While generally

sentences run concurrently, here a concurrent sentence would result in a sentence that falls short

of the total punishment provided for by the Guidelines—life. Accordingly, pursuant to U.S.S.G.

§ 5G1.2(d), this Court should run these sentences consecutively, resulting in a guideline-compliant

sentence of 35 years.

       Analysis of the Guidelines along with the sentencing factors enumerated in 18 U.S.C.

§ 3553(a) demonstrate that the imposition of the maximum sentence permissible under the law is

warranted in this case.

II.    PROCEDURAL BACKGROUND

       The defendant, a Libyan national, was charged by federal indictment for his participation

in the September 11, 2012, terrorist attack on the Mission and Annex, which as described above




1
  The reduction for playing a mitigating role in an offense applies only to “a defendant who plays
a part in committing the offense that makes him substantially less culpable than the average
participant in the criminal activity.” U.S.S.G. § 3B1.2(b) Comm. 3(A). As a member of a broad
conspiracy, the “average participant” was not limited to those who actually set fire to the buildings
or used weapons to fire at the Mission and Annex. The defendant’s role described in detail
throughout this memorandum is thus not fairly characterized as “substantially less culpable.”


                                                 4
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 5 of 40



resulted in the deaths of four Americans and significant injuries to three others. The defendant was

captured in Libya on or about October 29, 2017, during an operation conducted by U.S. personnel.

The defendant was transported to the United States and was presented in U.S. District Court for

the District of Columbia to stand trial on charges arising from his involvement in the attack.

        On November 8, 2017, a federal grand jury in this district returned a one-count

 Indictment charging the defendant with Conspiracy to Provide Material Support and Resources

 to Terrorists Resulting in Death, in violation of 18 U.S.C. § 2339A. The grand jury subsequently

 returned a superseding indictment charging the defendant with the following offenses: Count

 One—Conspiracy to Provide Material Support and Resources to Terrorists Resulting in Death,

 in violation of 18 U.S.C. § 2339A; Count Two—Providing Material Support and Resources to

 Terrorists Resulting in Death, in violation of 18 U.S.C. §§ 2339A and 2; Count Three—Killing

 of an Internationally Protected Person (Ambassador Christopher Stevens), in violation of 18

 U.S.C. §§ 1116, 1111, and 2; Counts Four Through Six—three counts of Killing Officers and

 Employees of the United States (IMO Sean Smith, GRS member Tyrone Woods, GRS member

 Glen Doherty), in violation of 18 U.S.C. §§ 1114, 1111, and 2; Counts Seven Through Nine—

 two counts of Attempting to Kill Officers and Employees of the United States (DSS Special

 Agents Scott Wickland and David Ubben, and GRS member Mark Geist), in violation of 18

 U.S.C. §§ 1114, 1113, and 2; Counts Ten through Thirteen—four counts (one for each victim)

 of Killing a Person in the Course of an Attack on a Federal Facility Involving the Use of a

 Firearm or a Dangerous Weapon, in violation of 18 U.S.C. §§ 930(c), 1111, and 2; Counts

 Fourteen and Fifteen—two counts (one for each facility attacked) of Maliciously Damaging and

 Destroying U.S. Property by Means of Fire and an Explosive Causing Death, in violation of 18

 U.S.C. §§ 844(f)(1) & (3) and 2; and Counts Sixteen and Seventeen—two counts (one for each




                                                 5
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 6 of 40



 facility attacked) of Willfully and Maliciously Destroying Property within the Special

 Maritime and Territorial Jurisdiction of the United States and Placing Lives in Jeopardy, in

 violation of 18 U.S.C. §§ 1363, 7, and 2.

       Trial in this matter commenced on May 8, 2019. The jury began their deliberations on

June 5, 2019, and on June 13, 2019, the jury returned guilty verdicts against the defendant on

Counts One and Sixteen. While the jury unanimously found the defendant guilty of Count One,

the jury did not return a verdict on the special finding of whether Count One resulted in death.

The jury continued to deliberate on the remaining counts, however, the jury was unable to reach

a unanimous verdict on the remaining counts, or the special finding contained in Count One, and

this Court declared a mistrial on those counts on June 17, 2019.

       On October 9, 2019, pursuant to the Court’s Order, the United States Probation Office

(“USPO”) submitted to the parties a draft Presentence Investigation Report (“PSR”) to aid the

Court in the sentencing of this matter. In addition to several factual errors noted by the

government, the government also objected to the PSR writer’s omission of a twelve-point victim-

related adjustment pursuant to U.S.S.G. § 3A1.4(a) for a felony that involved, or was intended to

promote, a federal crime of terrorism. The government also argued that the draft PSR relied on

the incorrect underlying substantive offense, a violation of § 2339A, instead of the defendant’s

offense of conviction, § 1363. These errors were properly corrected in the final PSR. However,

the final PSR also left “unresolved” several objections by the defense, including arguments that:

there is no evidence that the defendant was a trusted aide of Khatallah; there is no evidence UBJ

existed at the time of the attack or that UBJ acted in concert with AAS; the defendant did not

place any lives in danger and he was not convicted of any offense resulting in death; and the

correct guideline sentence should be based on U.S.S.G. § 2B1.1, which is applicable to offenses




                                                6
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 7 of 40



involving the destruction of property. As discussed below, these objections lack merit, and this

Court should adopt the guideline calculation set forth in the PSR. 2

III.   ARGUMENT

           A. Issues Related to Guidelines Calculations

       At the outset, it is important to note that the jury did not acquit the defendant of any

charges, demonstrating that some members of the jury found beyond a reasonable doubt that the

defendant was legally responsible inter alia for the murders that occurred at the Mission as well

as the attack and murders that occurred at the Annex. Even though the jury did not reach a

unanimous verdict on the counts related to the murders of Ambassador Stevens, Sean Smith,

Tyrone Woods and Glen Doherty, this Court may nonetheless find that the murders constitute

relevant conduct if this Court finds by a preponderance of the evidence that the defendant’s

actions, or the reasonably foreseeable acts of his coconspirators that were within the scope of the

conspiracy and in furtherance of the conspiracy, resulted in the deaths of the four Americans

killed during the attack. United States v. Watts, 519 U.S. 148, 154-55 (1997); Pinkerton v. United

States, 328 U.S. 640, 647 (1946); United States v. Bell, 795 F.3d 88, 103 (D.C. Cir. 2015) (stating

that the preponderance standard applies at sentencing); see also U.S.S.G. § 1B1.3(a)(1)(B)

(relevant conduct “in the case of a jointly undertaken criminal activity”); U.S.S.G. § 6A1.3

Application Note (evidentiary standard at sentencing).

       This Court conducted a similar analysis in United States v. Khatallah, No 14-CR-00141

(CRC), ECF No. 529 (June 20, 2018). In Khatallah, the defendant was acquitted of all counts

related to the murders of the four Americans at the Mission and Annex. Nonetheless, this Court


2
 The government notes that even if this Court were to start its guideline calculation using U.S.S.G.
§ 2B1.1, pursuant § 2B1.1(c)(2), if the offense involved arson, as it did here, the Court is to apply
U.S.S.G. § 2K1.4 (arson).


                                                 7
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 8 of 40



found that the deaths of Ambassador Stevens and Sean Smith constituted relevant conduct and

that the PSR in Khatallah properly relied on the guideline for second-degree murder in calculating

Khatallah’s applicable guideline range. Id. at 15-25. The central questions that the Court

discussed in Khatallah remain applicable here: what was the scope of conspiracy that the

defendant joined and were the deaths of the Americans at the Mission and/or the Annex

reasonably foreseeable? In answering the latter question, the defendant did not have to foresee

the precise manner in which the deaths occurred. United States v. Molina, 106 F.3d 1118, 1124-

25 (2nd Cir. 1997). Further, in light of the evidence produced at trial, and the fact that some

members of the jury concluded beyond a reasonable doubt that the defendant was criminally

responsible for the murders and injuries at both the Mission and the Annex, this Court should

also examine whether the defendant withdrew from the conspiracy before the attack on the

Annex. The record evidence in this case establishes that he failed to do so, and, as such, the

defendant’s relevant conduct also includes the deaths at the Annex.

       As discussed below, the preponderance of the evidence supports the following:

            1. The defendant shared Khatallah’s anti-American views;

            2. The defendant’s anti-American bias was evident in his treatment of, and

               statements to, V-1;

            3. The defendant’s anti-American bias was also demonstrated during his statements

               to the FBI;

            4. The defendant knew Khatallah was the leader of UBJ, an extremist militia;

            5. The defendant knew that members of AAS also followed Khatallah’s orders;

            6. The defendant shared Khatallah’s view that the Mission was a spy base;




                                                8
Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 9 of 40



  7. The defendant travelled with Khatallah to the Mission on September 11, 2012,

     leaving as early as 5:00 p.m.;

  8. The defendant and Khatallah arrived at the Mission during the early stages of the

     attack on the Mission and before fires were set by fellow coconspirators;

  9. The attack involved multiple groups working in conjunction with each other

     including UBJ, AAS, and militants from other parts of Libya;

  10. Upon arriving at the Mission, the gunfire and explosions from rocket propelled

     grenades (“RPG”) and gelatina bombs made plain that the attack on the Mission

     was violent and would place lives at risk;

  11. The defendant and Khatallah remained near the Mission as coconspirators set fire

     to buildings located within the Mission, including Villa C;

  12. These fires were clearly visible to anyone near the Mission, including the

     defendant, and anyone seeing the fires would clearly understand that the fires

     would place lives in danger;

  13. The defendant separated from Khatallah during the attack, and reported back to

     Khatallah during critical stages of the attack;

  14. The defendant admitted that he heard gunfire when he first entered the Mission

     grounds, and thus he entered the Mission while the attack was ongoing;

  15. Ambassador Stevens and Sean Smith died of smoke inhalation while Khatallah

     and the defendant were in the vicinity of the Mission and Khatallah and other

     coconspirators were actively preventing aid from reaching the Mission;

  16. As the Americans withdrew from the Mission and traveled to the Annex, they

     were fired upon by the defendant’s coconspirators;



                                       9
Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 10 of 40



   17. The defendant participated in the site exploitation of the Office by removing

      maps and electronic equipment, the latter at the express direction of Khatallah;

   18. The defendant provided these materials to an armed member of UBJ’s “hit

      squad”;

   19. The defendant participated in the assault and kidnapping of W-61 after W-61 was

      observed taking a picture of Khatallah and his men;

   20. The defendant traveled with Khatallah to a nearby AAS camp after leaving the

      mission grounds sometime around midnight;

   21. While at the AAS camp, W-61 heard militants planning to launch another attack;

   22. At approximately 12:34 a.m. on September 12, 2012, the Annex was attacked

      using similar tactics to those used at the Mission—RPG fire and gelatina bombs,

      in combination with automatic weapons fire;

   23. Between approximately 2:00 a.m. and 2:30 a.m., the Annex was attacked again

      using similar weapons and tactics;

   24. At 5:15 a.m., after the defendant’s coconspirators launched a mortar attack on

      the Annex, directly resulting in the deaths of Glen Doherty and Tyrone Woods,

      and severe injuries to David Ubben and Mark Geist;

   25. The attacks on the Mission and the Annex were part of a continuous series of

      attacks that did not end until the Americans withdrew from Benghazi;

   26. At no time did the defendant take any affirmative action to withdraw from the

      conspiracy that he joined;

   27. The defendant’s actions following the attack corroborate his allegiance to

      Khatallah and his willing participation in the conspiracy, including:



                                      10
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 11 of 40



                    a. The defendant smiled when in his presence Khatallah referred to the

                       defendant as a “trust [sic] person and close person to” Khatallah;

                    b. The defendant agreed with Khatallah’s statement that the Americans had

                       been using the Mission as a spy base;

                    c. The defendant took up arms to defend Khatallah after the assassination of

                       Colonel Al-Bargathi;

                    d. The defendant moved weapons for Khatallah at Khatallah’s direction;

                    e. The defendant made several post-capture admissions regarding his

                       relationship with Khatallah.

Based in part on these facts, the PSR properly calculated the defendant’s guideline range to

include the 12-point terrorism enhancement and concluded that the defendant’s actions resulted

in death, leading to reliance on the applicable base offense level for second-degree murder.

               1.    The PSR Properly Relied upon the Base Offense Level for Second-Degree
                     Murder.

                       a.     General Principles and the Jury’s Verdict

       As discussed below, the correct base offense level for defendant Al-Imam is 38 based on

the application of U.S.S.G. § 2X2.1, § 2K1.4 and § 2A1.2(a).

       In Khatallah, this Court evaluated the applicable guideline range for a conviction for

Conspiring to Provide Material Support to Terrorists pursuant to 18 U.S.C. § 2339A and

Maliciously Destroying and Injuring Dwellings and Property and Placing Lives in Jeopardy within

the Special Maritime and Territorial Jurisdiction of the United States, pursuant to 18 U.S.C.




                                                11
          Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 12 of 40



§ 1363. These are the same two offenses that defendant Al-Imam was convicted of at trial in this

case. 3

          In a detailed memorandum opinion addressing several sentencing issues in Khatallah

(1:14-cr-00141 (CRC) ECF No. 529), this Court began by noting that it “was not confined to the

jury’s factual findings or even the trial record . . . the Court may consider all of a defendant’s

relevant conduct [which] need only be established by a preponderance of the evidence.” Id. at 5

(citing Bell, 795 F.3d at 103). Thus, in calculating the defendant’s base offense level, the PSR

writer was not constrained by the fact that the jury did not reach a verdict on the specific finding

of causing death. Indeed, while the jury in defendant Al-Imam’s trial failed to reach a verdict on

the specific finding of causing death, in Khatallah this Court found that the relevant conduct

included causing death despite the fact that the jury found the defendant not guilty of causing death.

           In Khatallah, the PSR correctly calculated the base offense level as 38. (Khatallah ECF

    No. 504). There, as here, the PSR reached that base level by starting with U.S.S.G. § 2X2.1, the

    general conspiracy guideline. That guideline instructs that the base offense level is the same as

    the base offense level of the underlying offense. For both Khatallah and defendant Al-Imam,

    the underlying offense that the jury found the defendant guilty of was Willfully and Maliciously

    Destroying Property within the Special Maritime and Territorial Jurisdiction of the United

    States and Placing Lives in Jeopardy, in violation of 18 U.S.C. §§ 2, 7, 1363. Accordingly, here,

    as in Khatallah, the PSR correctly applied guideline § 2K1.4 (Arson).




3
  While Khatallah was also convicted of providing material support to terrorists, that additional
count of conviction is immaterial because all three offenses were grouped together pursuant to
U.S.S.G. § 3D1.2. Khatallah was also convicted of a firearms offense that is not relevant to this
discussion.


                                                   12
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 13 of 40



       In Khatallah, the PSR writer, applying § 2K1.4(c)(1), found that because death resulted, or

the offense was intended to cause death or serious bodily injury, it was appropriate to apply

U.S.S.G. § 2A1.2(a) (Second Degree Murder), resulting in a base offense level of 38. There is no

reason to reach a different result in the defendant’s calculation. In this Court’s memorandum

opinion on sentencing issues in Khatallah (ECF No. 529), this Court rejected a defense challenge

to the application of U.S.S.G. § 2A1.2(a) to Khatallah’s conduct. In upholding the PSR’s

application of § 2A1.2(a), this Court focused on the “well-worn principle that defendants are liable

for all foreseeable criminal acts taken by their co-conspirators in furtherance of the conspiracy”

(Khatallah ECF No. 529 at 11). However, as this Court noted in Khatallah, this Court is required

“to ‘make explicit findings as to the scope of the [defendant’s] conspiratorial agreement before

holding him responsible for a co-conspirator’s reasonably foreseeable acts.’” Khatallah, ECF 529

at 15 (quoting United States v. Tabron, 437 F.3d 63, 66 (D.C. Cir. 2006)).

       Here, in order the find the defendant guilty, the jury necessarily found “that between on or

about September 11, 2012, and September 12, 2012, there was an agreement to provide material

support or resources with the knowledge or intent that they were to be used to prepare for, or to

carry out, one of the crimes charged in Counts Three through Seventeen; and second, that the

defendant intentionally joined in that agreement.” (ECF No. 191 at 18). The Court’s charge to the

jury also defined the scope of the conspiracy that the defendant had joined:

       the objects and purposes of the conspiracy were to, among other things, remove the
       presence of the United States in Benghazi, Libya through the use of force and the
       threat of force; to violently attack the U.S. Special Mission and the Annex; to kill
       United States citizens at the Mission and the Annex; to destroy buildings and other
       property at the Mission and the Annex; to plunder property from the Mission and
       Annex, including documents, maps, and computers containing sensitive
       information; and to use documents, maps and computers containing sensitive
       information plundered from the Mission to identify and coordinate additional
       attacks against United States citizens, installations, and interests in Libya.




                                                13
          Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 14 of 40



Id. at 15-16. The preponderance of the evidence supports a finding that at a minimum the defendant

joined with Khatallah and other members of UBJ to launch a violent attack against the United

States Mission, to destroy the Mission, and to kill or injure the Americans located within the

Mission.

         While there is limited evidence regarding the defendant’s connection to UBJ before the

attack, there is ample evidence of his connection to Khatallah and thereby UBJ. Although Al-

Ubaydi and Ali Majrisi do not appear to have known the defendant during the civil war when they

had contact with other members of UBJ, the defendant’s own statement indicates that he had ties

to the group through Khatallah. According to the defendant, he first met Khatallah when they were

both in prison in 2007, before the revolution. The defendant kept in touch with Khatallah after they

were released, and admitted that he knew that Khatallah was the leader of UBJ. According to the

defendant, at Khatallah’s request, the defendant would often go to Khatallah’s base, which

Khatallah shared with AAS. Although the defendant claimed that he never worked for Khatallah,

the defendant knew other members of UBJ including Salah Al-Amari, 4 Khalid Saglusi, 5 and Al-

Birnawi, 6 and knew that members of AAS also respected Khatallah and would follow Khatallah’s

orders. Similarly, the defendant also understood the motive for the attack on the Mission, admitting

to the FBI that he knew that Khatallah believed the Mission was a spy base. Thus, while the

defendant may not have been employed as a fighter for UBJ during the revolution, it is clear that




4
    Ali-Majrisi identified Al-Amari as Khatallah’s body guard.
5
  Saglusi is the individual to whom the defendant passed the phone and the map after the defendant
removed them from the Tactical Operations Center (“TOC”).
6
 Al-Birnawi was identified as one of the initial attackers on the Mission who among other acts is
visible on camera beating one of the Blue Mountain guards behind the Office building.


                                                 14
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 15 of 40



in the period leading up to the attack on the Mission he maintained a close relationship with UBJ’s

leader (Khatallah), and frequently had contact with UBJ and AAS members.

       This pre-attack relationship makes it more likely than not that the defendant was aware that

Khatallah and other members of UBJ were planning an attack on the Mission. As this Court noted

in Khatallah, Khatallah and other coconspirators including Jutuf and Al-Dijawi, procured weapons

shortly before the attack, indicating that “Khatallah understood the nature of the planned attack

and that he participated well before he arrived at the scene on the night of the attack.” ECF 529 at

17. Given the defendant’s close relationship with Khatallah, his regular contact with UBJ and AAS

members, it blinks reality to assume that the defendant was unaware of the attack that was being

planned around him.

       The defendant’s own actions on the night of the attack further contradict any claim of

ignorance or mere presence. According to the defendant, at approximately 5:00 p.m. he was with

Khatallah at the clinic that was shared by UBJ and AAS. Khatallah left after he received a phone

call about an alleged “demonstration” at the Mission. The defendant followed Khatallah to the

Mission with Khatallah’s personal body guard (Al-Amari) and a second individual who was armed

with an AK-47. During the period from 8:08 to 8:52 p.m., Khatallah spoke by phone with

coconspirators Al-Amari, Jutuf, and Al-Dijawi. As discussed in more detail below, the defendant

and Khatallah arrived in the vicinity of the Mission at approximately 9:54 p.m. Once there, the

defendant was one of several individuals, including Jutuf and Al-Dijawi, who were in regular

communication with Khatallah during the attack. 7




7
  Jutuf and Al-Dijawi were both identified as participants in the initial attack on the Mission
through video identifications by Al-Ubaydi and Ali-Majrisi.



                                                15
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 16 of 40



        Even if this Court were to assume that the defendant was unaware of the planned attack as

he followed Khatallah to the Mission, as discussed in detail below regarding the issue of

foreseeability, once the defendant was at the Mission, it was clear that Khatallah, the defendant,

and his coconspirators were involved in a dangerous and life-threating assault on the Mission, and

that American property and lives were at risk. Indeed, the use of automatic weapons, explosives,

and fire conclusively demonstrate that the defendant and his coconspirators intended to kill the

Americans inside of the Mission and to destroy the Mission. Thus, even if this Court found that

the defendant did not join the conspiracy until he arrived at the Mission, or did not understand the

nature of the conspiracy until his arrival, once the defendant was at the Mission he had joined a

conspiracy that involved an armed attack on an American facility that placed lives and property at

risk.

        The remaining issue is whether under the preponderance of the evidence standard there

was evidence that it was foreseeable that deaths could result from the conspiracy that the defendant

joined. See Khatallah ECF No. 529 at 15 (“Abu Khatallah did not himself set the fires at the

Mission that killed Ambassador Stevens and Sean Patrick Smith, but as the Court will explain, it

is more likely than not that he agreed with several other participants to launch an armed attack on

the Mission, and the attack foreseeably resulted in deaths that furthered the ends of the

conspiracy.”).

                       b.     The Deaths of the Americans at the Mission and Annex Were
                              Foreseeable.

        The evidence developed at trial, the defendant’s statements, telephone records, additional

testimony about the telephone records from FBI Special Agent Benjamin Inman during the

presentencing hearings, the pretrial testimony of V-1, and the testimony of FBI Special Agent

Michael Clarke in the Khatallah case regarding the statements of W-61, all demonstrate that it was


                                                16
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 17 of 40



more likely than not that the defendant entered into a conspiracy where causing the deaths of

Americans was foreseeable. Specifically, the evidence shows that the defendant was a close

associate of Khatallah who helped to lead the attack on the Mission; that the defendant was

communicating with Khatallah during critical times during the attack; that Khatallah and the

defendant were in the vicinity of the Mission in the minutes after the initial assault; that Khatallah

and the defendant in the vicinity of the Mission when the fire that killed Ambassador Stevens and

Sean Smith was first started and thereafter while that fire was visible for miles in all directions;

that the Americans were fired upon as they withdrew from the Mission to the Annex; that the

defendant never withdrew from the conspiracy; and that shortly after securing and exploiting the

Mission, the Annex was attacked.

                             i.    The Defendant’s Admissions

       The defendant’s voluntary statements to the FBI (Attachment A) establish that:

               a. The defendant knew Khatallah was the leader of UBJ and that members of

                   another militia, AAS, also viewed Khatallah as a commander and leader.

               b. The defendant met Khatallah in 2007 when they were both in prison. Before the

                   attack, Khatallah would often call the defendant and ask the defendant to come

                   to Khatallah’s camp.

               c. The defendant knew that Khatallah believed that the U.S. Special Mission was

                   a “spy base.”

               d. At the time he provided his statements to the FBI, the defendant still had an

                   anti-American bias.

               e. On the day of the attack, the defendant drove to a clinic that was occupied by

                   UBJ and AAS, where he met with Khatallah. The defendant and Khatallah left



                                                 17
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 18 of 40



                 the clinic together at approximately 5:00 p.m., after Khatallah received a call

                 about an alleged “demonstration” at the U.S. Mission. The defendant stated that

                 he remained with Khatallah for the entire night.

             f. Khatallah drove to the Mission in a military-style vehicle, while the defendant

                 and others (including Salah Al-Amari) followed Khatallah in another vehicle.

                 One of the men the defendant was with was carrying an AK-47.

             g. When the defendant entered the Mission, he could hear gunshots. The defendant

                 still elected to remain in the Mission complex.

             h. While inside the TOC, the defendant followed Khatallah’s “order” to take a

                 telephone. The defendant also took a large map of Benghazi off the wall on his

                 own accord.

             i. After exiting the TOC, the defendant gave the stolen phone and map to Khalid

                 Saglusi, a member of UBJ’s “hit squad.”

             j. While exiting the Mission grounds, the defendant and others attacked an

                 individual described by the defendant as a “boy,” who was taking pictures of

                 the UBJ and AAS members. At Khatallah’s direction, the boy was seized and

                 brought back to the AAS camp.

             k. After the attack the defendant traveled to the AAS camp with Khatallah in

                 Khatallah’s military-style vehicle.

                          ii.   Information Derived from Khatallah’s Phone Records

      Information derived from Khatallah’s phone records (Ex. 1100), particularly in

combination with the testimony of Bilal Al-Ubaydi and Special Agent Inman, establish that

Khatallah and the defendant were at the Mission well before they were captured on video at




                                              18
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 19 of 40



approximately 11:45 p.m., and that the defendant played an active role during the attack on the

Mission. The defendant used cell phone number 2180925315935, while Khatallah used cell phone

number 21892390532.

       Cell Tower Information Confirming Location. The cell phone records show that Khatallah,

and by extension the defendant, were in the vicinity of the Mission during the attack. In addition

to recording incoming and outgoing calls, Khatallah’s telephone records also contained data

regarding which cell sites Khatallah’s cell phone was utilizing on September 11, 2012. Between

9:54 p.m. and 11:24 p.m., Khatallah’s cell phone made or received 24 calls, all utilizing the same

three cell sites. Specifically, Khatallah’s cell phone primarily utilized a cell site with Cell ID No.

19583, and intermittently used the cell sites with Cell ID Nos. 27632 and 27633 (which Special

Agent Inman opined were two different cell sites located on the same cell tower). As explained by

Special Agent Inman, the repeated use of the same three cell sites for this 90-minute time period

indicates that Khatallah was in the geographic vicinity of the three cell sites for this 90-minute

period on September 11, 2012. This 90-minute period (9:54-11:24 p.m.) includes almost the entire

offensive on the Mission, until U.S. personnel withdrew for the Annex, as shown on the

surveillance footage at approximately 11:34 p.m. The 11:24 p.m. call is the last call in Khatallah’s

records before he is seen on camera with defendant Al-Imam inside of the Mission grounds, and

is consistent with the timing of the end of the attack and the withdrawal of the Americans at

approximately 11:34 p.m.

       These records, when correlated with other evidence, confirm Khatallah’s (and by extension

the defendant’s) presence in the vicinity of the Mission. At trial, Al-Ubaydi testified that he

received a call from Khatallah at 10:20 p.m. and that, based on the content of the call and his later

conversation with his own personnel who were in the area, Al-Ubaydi believed that Khatallah was




                                                 19
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 20 of 40



located at an intersection immediately southwest from the rear gate of the Mission. While the

content of this call was heavily contested at trial, the existence of the call itself is corroborated by

Khatallah’s telephone records. The 10:20 p.m. call from Khatallah to Al-Ubaydi used the cell site

with Cell ID No. 19583. Thus, by extrapolation, Khatallah was in that same general geographic

area for the entire time period in which his phone was utilizing the cell site with ID No. 19583,

i.e., between 9:54 p.m. and 11:24 p.m. This conclusion (and moreover, Al-Ubaydi’s testimony) is

corroborated by the testimony of Special Agent Inman regarding online public information about

the location of the cell sites with ID Nos. 19583, 27632, and 27633. Special Agent Inman testified

that an online database of cell tower locations used by the FBI in the course of their investigations

shows that these three cell sites are located in the geographic area of the Mission.

       Thus, based on the cell phone records themselves and the eyewitness testimony of Al-

Ubaydi, as well as the corroborating public information about the cell site locations, a

preponderance of the evidence shows that Khatallah was in the geographical area of the U.S.

Special Mission no later than 9:54 p.m. and continuing until 12:10 a.m., when he was captured on

surveillance footage leaving the Mission. By extension, the defendant, who stated that he and

Khatallah were together the entire night starting at 5:00 p.m., was also in the geographic area of

the U.S. Special Mission between 9:54 p.m. and 12:10 a.m.

       Call Records Confirming Location, Activity, and Relationship. The cell phone call records

also belie any claim that the defendant was elsewhere, or was merely a passive observer of the

attack. As FBI Special Agent Jessica Krueger testified, the call records show that September 11-

12, 2012 were two of the highest use call days for Khatallah during the period of time covered by

his call records (2.5 months). Specifically, on September 11, 2012, Khatallah made or received 98

calls, and on September 12, 2012, Khatallah made or received 103 calls. These calls were most




                                                  20
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 21 of 40



frequent during the 8:00 pm to 2:00 a.m. time period, i.e. during the height of the attack, during

which Khatallah exchanged approximately 81 calls. The defendant and Khatallah exchanged five

calls on September 11, which was the third most frequent contact between them during the 2.5

month period covered by the records. The most significant of these calls occurred at 10:44 p.m.

and lasted for over 18 minutes. The evidence at trial established that this was a critical point in

time, occurring after UBJ, AAS, and other extremists had been forced out of the Mission, and

ending shortly before the UBJ and AAS counterattack began. This was the longest call in

Khatallah’s records from the night of the attack. That call and several others between the Defendant

and Khatallah were sandwiched between calls between Khatallah and other attackers seen on

camera during the initial assault on the Mission (Jutuf and al-Dijawi) (Attachment B). As the

government argued at trial, the frequency, duration, and volume of calls, both between the

defendant and Khatallah and between Khatallah and other attackers, all support that the defendant

was playing an active role in this conspiracy including during the height of the attack on the

Mission.

       Additionally, the cell records corroborate and confirm that the defendant was a close

associate of Khatallah. The defendant was the third highest frequency contact of Khatallah’s

during the 2.5 month period of time covered by the cell records. The defendant and Khatallah

exchanged 84 calls during that time period, including 5 calls on September 11, 2012. The defendant

and Khatallah’s call at 10:44 p.m. is the second-longest call that Khatallah had during those 2.5

months. The defendant was present in Khatallah’s cell phone contact list and Khatallah’s father

was present in the defendant’s cell phone contact list, despite the fact that Khatallah had been

captured years earlier. These records corroborate the testimony of Ali Majrisi and the defendant’s

own statement about the nature of the relationship.




                                                21
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 22 of 40



                           iii.   The Nature of the Attack

       The fact that the lives of the Americans within the Mission were at risk would have been

reasonably foreseeable, if not obvious, to the defendant who was in the vicinity of the Mission.

Eyewitnesses to the attack including Scott Wickland, David Ubben, Renaldo Burt, Alec

Henderson, and John Tiegen all described the extreme and obvious violence that the attack

involved. The witnesses described hearing loud bursts of automatic gunfire, seeing tracers from

machine guns firing into the Mission, and hearing the explosions of RPGs and other explosives.

This eyewitness testimony was corroborated by Special Agent Edward Knapp, who reviewed

video evidence and physical evidence, and concluded that the attack on the Mission included the

use of RPGs, automatic weapons, and grenades or similar explosive devices. The attack on the

Mission involved a pattern—the use of an explosive followed by an assault using automatic

weapons. The defendant himself admitted that he heard the sounds of gunfire when he entered the

Mission, and thus it was reasonably foreseeable to him that lives were in danger.

                           iv.    Evidence Regarding the Fires at the Mission

       Likewise, testimony regarding the fires that the defendant’s coconspirators set at the

Mission demonstrate that the deaths of Americans were reasonably foreseeable to the defendant

when he was in the vicinity of the Mission. The defendant’s coconspirators set fires to the

Mission’s buildings beginning at approximately 9:57 p.m. With few exceptions, the fires were all

captured on the Mission’s surveillance footage, as was described at trial by Bureau of Alcohol,

Tobacco, and Firearms Fire Examiner Chad Campanell.

       The first group of fires at the Mission were set at approximately 9:57 and 10:06 p.m.

           a. Fires near the QRF building. At approximately 9:57 p.m., the coconspirators set

               fire to a vehicle (designated as Vehicle #3), which was located near the QRF




                                               22
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 23 of 40



               building. Shortly thereafter, at 10:01 p.m., the coconspirators set fire to another

               vehicle (designated as Vehicle #2), which was located in the same vicinity. An

               additional fire was set in this area, next to Vehicle #2, at 10:06 p.m.

           b. Fires at Villa C. At approximately 10:02 p.m., the coconspirators set fire to the

               rooms inside Villa C, where Ambassador Stevens, Sean Smith, and Scott Wickland

               were sheltering inside the Villa C sanctuary. Fires were separately set in two of the

               Mission’s living areas (designated as Rooms F and J). Although unclear from the

               surveillance footage, a separate fire was set in DSS SA Alec Henderson’s room

               (designated as Room O) as early as 10:02 p.m. Ultimately, within minutes to hours

               of when the fires were set, Ambassador Stevens and Sean Smith succumbed to the

               effects of smoke inhalation and died.

       The fires set near the QRF and at Villa C eventually raged to great heights. As visible on

the surveillance cameras, both fires were at full blaze within minutes of being set. GRS member

Mark Geist testified that he could see the blazes at the Mission from the rooftop of the CIA Annex.

Thus, a preponderance of the evidence supports that coconspirators in the vicinity of the Mission,

including the defendant, would have seen the fires raging at the Mission buildings shortly after

they had been set. Although he may not have lit the match that set the first group of fires, it was

reasonably foreseeable to the defendant and his coconspirators who were in the vicinity of the

Mission compound that the conspiracy to attack the Mission had placed in jeopardy human life

within the Mission’s buildings.

       It is also more likely than not that the destruction of the Mission buildings by the use of

fire, and the resulting deaths of Ambassador Stevens and Sean Smith, were reasonably foreseeable

from the outset of the attack. The attack was conducted with coordination between multiple groups,




                                                 23
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 24 of 40



most notably UBJ and AAS. While these groups came to the Mission equipped with automatic

weapons, RPGs, explosives, and other weapons, it was entirely foreseeable that these irregular

forces would use any destructive materials they opportunistically located in the Mission, including

cans of diesel fuel, to accomplish their goal of destroying the Mission and driving the Americans

from Benghazi.

                             v.    The Video Evidence

       The video evidence introduced at trial showed the defendant entering the TOC at the

Mission at the same time that Khatallah, at approximately 11:53-11:54 p.m. Numerous members

of UBJ and AAS, and other identified extremists, were seen in the area and entering and exiting

the TOC at the same time. Al-Dijawi, a member of the UBJ hit squad who participated in the initial

assault on the Mission, was with Khatallah immediately before Khatallah entered the office. While

the defendant was in the TOC, Khatallah, Kalid Nayhum, a leader of AAS, and Kahlid Sagluzi, a

member of the UBJ hit squad, were all in the building as well. On the video, the defendant was

seen carrying the phone and map out of the TOC at approximately 12:00 a.m., and the defendant

appears to converse with other attackers, including Sagluzi, who were also removing items from

the TOC. This video evidence, along with the defendant’s own statements and the cell phone

evidence, all support that the defendant participated in the conspiracy willingly as a part of a group

of attackers with whom he was well acquainted and that he acted in concert with those attackers

for the same goal. The defendant’s argument to the contrary, that he played a minimal role and

was convicted only based on his role in exploiting the TOC after the Americans had withdrawn

from the Mission, is not supported by the record, in particular the information derived from the

cell phone call records from Khatallah’s cellular phone.




                                                 24
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 25 of 40



                           vi.    The Defendant’s Relevant Conduct Includes the Deaths at the
                                  Annex in Light of the Defendant’s Failure to Withdraw from the
                                  Conspiracy Combined with the Foreseeability of Additional
                                  Attacks

       The defendant, who was present near the Mission while the attack unfolded, an attack

involving the use of fire, explosives, automatic weapons, and RPGs, was faced with a simple

choice—continue as a member of the deadly conspiracy, or withdraw from the conspiracy. The

defendant’s actions demonstrate that he chose the former course of action. Irrespective of what

the defendant knew as he followed Khatallah to the Mission, by 9:54 p.m. it was at least

reasonably foreseeable, if not obvious, that the defendant and his coconspirators were involved

in a violent attack against the Mission, and that the attack was placing American lives in danger.

The jury was instructed that:

       It is a defense to the charge of conspiracy that the defendant withdrew from the
       conspiracy before the commission of any overt act or substantive offense. In order
       to withdraw from the conspiracy the defendant must have taken some definite,
       decisive, and affirmative action to disavow himself from the conspiracy or to defeat
       the goal or purpose of the conspiracy. Merely stopping activities or cooperation
       with the conspiracy or merely being inactive for a period of time is not sufficient to
       constitute the defense of withdrawal. In deciding if the defendant took a step to
       disavow or defeat the conspiracy, you may consider several factors, including
       whether he intentionally alerted law enforcement to the conspiracy, whether he told
       others in the conspiracy that his participation had ended, whether the defendant
       took steps to correct prior assistance to the group, and whether he attempted to
       remedy any past act or attempted to prevent any further progress of the conspiracy.


ECF 191 at 18-19. The defense did not suggest at trial, and there is no evidence to support a

claim, that the defendant withdrew from the conspiracy once the imminent danger to the

Americans inside of the Mission became reasonably foreseeable. To the contrary, the defendant’s

actions as the attack unfolded confirmed his dedication to Khatallah and his desire to help

Khatallah and his other coconspirators achieve the goals of the conspiracy. These actions included

the 18-minute phone call that the defendant made to Khatallah during a pivotal moment in the


                                                25
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 26 of 40



attack, following Khatallah’s orders to seize a phone from the TOC, handing that phone and the

map the defendant took from the TOC to an armed member of UBJ (Saglusi), participating in the

assault and kidnapping of W-61, and then driving to the AAS camp with Khatallah and W-61. 8

       There is no evidence that the defendant was present at the Annex, however, the continuing

attacks on Americans in Benghazi were foreseeable. As the government argued at trial, materials

removed from the TOC, including maps and evacuation cards, could have helped the defendant

and his coconspirators to locate the Annex, a facility which until September 11, 2012, was a

covert American facility. 9 But even without this evidence, the attack on the Annex was

foreseeable. First, as described by Scott Wickland, David Ubben, Renaldo Burt, and Alec

Henderson, as they drove out of the Mission towards the Annex, the defendant’s coconspirators

ambushed them near the northeast corner of the Mission, indicating that withdrawing from the

Mission was not going to stop the defendant’s coconspirators from trying to kill the Americans.

Second, as the jury was instructed, one of the alleged goals of the conspiracy that the defendant

joined was to drive the Americans out of Benghazi. This goal, combined with the defendant’s

understanding and shared belief that the Mission was a spy base, made continuing attacks by the

defendant’s coconspirators on anyone withdrawing from the Mission foreseeable. Indeed, this is

precisely what occurred.



8
   While the government was unable to secure the testimony of W-61, during the sentencing
proceedings for Khatallah, this Court heard testimony from FBI Special Agent Michael Clarke
regarding W-61’s statements to the FBI and credited those statements. [Attachment C]. Here, the
defendant’s own statements to the FBI corroborate the information that W-61 provided to the FBI
regarding when and how he was attacked, and the fact that he was taken to an AAS camp after he
was abducted by Khatallah and his men, including the defendant.
9
  The testimony at trial established that the Mission was an overt American facility that had been
subjected to a prior grenade attack and surveillance the day before the September 11, 2012, attack.
In contrast, there was no evidence adduced at trial to suggest the Annex had been identified as an
American facility before September 11, 2012.


                                                26
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 27 of 40



       As described by W-61, while he was present at the AAS camp, he heard militia members

state that they were getting ready to launch another attack. The attack on the Annex started at

approximately 12:34 a.m. on September 12, 2012. Like the attack on the Mission, the initial

attacks on the Annex involved the use of explosives such as gelatina bombs and RPGs followed

by automatic gunfire. The timing of the attack on the Annex, the similarity in initial tactics, the

improbability that separate groups launched two separate attacks on two separate facilities on the

same day in Benghazi, and the statements of W-61, demonstrate that the attack on the Annex was

a continuation of the attack on the Mission. Finally, in both the Mission and Annex attacks, when

the attackers were unsuccessful in achieving their goals using automatic weapons, grenades, and

RPGs, they switched tactics to achieve their aims. For example, Agent Wickland described in

detail how he was able to secure Ambassador Stevens and Sean Smith behind the locked gates of

the sanctuary. When the defendant’s coconspirators were unable to breach the gates of the

sanctuary, they turned to setting Villa C on fire, and fired automatic weapons at Agent Wickland

when he emerged from Villa C to seek relief from the intense heat, flames, and smoke. Similarly,

when the defendant’s coconspirators were unable to force their way into the Annex, they turned

to using mortars.

       In light of the foreseeability of the attack on the Annex by the defendant’s coconspirators

and the deaths of two Americans there, at least some members of the jury were prepared to find

beyond a reasonable doubt that that the defendant was responsible for the deaths of Tyrone

Woods and Glen Doherty at the Annex. Based on the preponderance of the evidence standard,

the deaths at the Annex should be considered by this Court as part of the defendant’s relevant

conduct.




                                                27
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 28 of 40



       For the foregoing reasons, even if this Court were to limit itself to the deaths caused at

the Mission, the PSR properly applied a base offense level of 38 pursuant to U.S.S.G. § 2A1.2(a).

                 2.   The PSR Properly Applied the 12-Point Terrorism Enhancement.

       With respect to the terrorism enhancement, the jury found that the defendant was a member

of a conspiracy to provide material support to terrorists. The Court’s instructions for that offense

provided that:

       It is against the law to agree with someone to commit the crime of providing
       material support or resources while knowing or intending that they are to be used
       in preparation for, or in carrying out, any of the crimes charged in Counts Three
       through Seventeen. Here, the objects and purposes of the conspiracy were to,
       among other things, remove the presence of the United States in Benghazi, Libya
       through the use of force and the threat of force; to violently attack the U.S. Special
       Mission and the Annex; to kill United States citizens at the Mission and the Annex;
       to destroy buildings and other property at the Mission and the Annex; to plunder
       property from the Mission and Annex, including documents, maps, and computers
       containing sensitive information; and to use documents, maps and computers
       containing sensitive information plundered from the Mission to identify and
       coordinate additional attacks against United States citizens, installations, and
       interests in Libya.

[ECF No. 191 at 15-16]. Each of the objects of the conspiracy listed in the jury instructions warrant

the application of U.S.S.G. § 3A1.4(a). The twelve-point enhancement pursuant to § 3A1.4(a)

applies to any felony that involved, or was intended to promote, a federal crime of terrorism. A

federal crime of terrorism is an offense that is “calculated to influence or affect the conduct of

government by intimidation or coercion, or to retaliate against government conduct.” 18 U.S.C.

§ 2332b(5). Each of the objects of the conspiracy in this case were clearly designed to “affect the

conduct of [the United States] by intimidation or coercion, or to retaliate against government

conduct [of the United States]” and are among the federal crimes of terrorism listed in

§ 2332b(g)(5)(B). It would ignore reality to suggest that the decision to attack the United States

Mission and Annex in Benghazi, Libya, on the anniversary of the September 11 attacks, was mere



                                                 28
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 29 of 40



coincidence. Further, the attack on the Annex, a previously covert facility, makes plain that the

defendant, Khatallah, and their coconspirators, were targeting Americans and American facilities.

As this Court found in Khatallah,

       [T]he very choice of target for the attack suggests it was calculated to affect the
       United States’ conduct or to retaliate against it for its presence in Libya. To state
       the obvious, a U.S. diplomatic (or intelligence) facility is a physical manifestation
       of the U.S. government, and, in the absence of any plausible alternative motives
       (e.g., stealing items for economic reasons, hurting a particular individual, proving
       one’s chutzpah), attacking it suggests a desire to retaliate against or influence that
       government.

ECF No. 529 at 29.

       As in Khatallah, the defendant’s actions after the attack demonstrate that the defendant

was motivated by anti-American animus. Libyan businessman Ali Majrisi, who infiltrated

Khatallah’s inner circle after the attacks, testified at the defendant’s trial that he was present when

the defendant and others agreed with Khatallah that the Mission was a “spy base” and that the

Americans were using it to spy on Libyans. Further, this Court had the opportunity in a closed

setting to hear the testimony of V-1, testimony that establishes by a preponderance of the evidence

that prior to the attacks the defendant held anti-American views. The defendant’s statements to the

FBI following his capture, which are riddled with claims that the United States is still trying to

control Libya through General Haftar, provide evidence of the defendant’s suspicions about the

United States.

       Furthermore, far from distancing himself from Khatallah, after the deaths of the Americans

at the Mission and Annex, the defendant remained a loyal follower of Khatallah. As Ali-Majrisi

testified, when he first infiltrated Khatallah’s inner circle in late 2012-2013, he would see Al-Imam

with Khatallah “all the time” and Khatallah, in the defendant’s presence, introduced the defendant

as a “trust person [sic] and close person.” Upon hearing this, the defendant began smiling. Ali




                                                  29
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 30 of 40



Majrisi described the defendant and Khatallah as having a “close relationship,” a fact corroborated

by the defendant’s own statements to the FBI. And although Ali Majrisi testified that Khatallah

never gave orders to the defendant, Ali Majrisi described an incident where Khatallah gave an

“order to everybody, include Mustafa Al-Imam, to go to this garage to evacuate all the weapons,”

an order with which the defendant complied. Ali-Majrisi also described a separate incident where,

after Khatallah was threatened following the assassination of a Libyan official, Colonel Al-

Bargathi, the defendant armed himself with an AK-47 to try to protect Khatallah.

       Thus, the defendant’s own anti-American bias, suspicions about a spy base at the Mission,

as well as his continuing loyalty to Khatallah, the leader of an extremist group that helped to lead

the attack on the Mission, support the PSR’s inclusion of the 12-point terrorism enhancement

pursuant to U.S.S.G. § 3A1.4(a). 10

           B. Consideration of Sentencing Factors

       “As a matter of administration and to secure nationwide consistency, the Sentencing

Guidelines should be the starting point and the initial benchmark” for determining the defendant’s

sentence. Gall v. United States, 522 U.S. 38, 49 (2007). While, to be sure, “[i]n accord with 18

U.S.C. § 3553(a), the Guidelines, formerly mandatory, now serve as one factor among several

courts must consider in determining an appropriate sentence,” Kimbrough v. United States, 552

U.S. 85, 90 (2007), it remains the case that “the Commission fills an important institutional role:

It has the capacity that courts lack to ‘base its determinations on empirical data and national

experience, guided by a professional staff with appropriate expertise,’” id. at 574 (quoting United

States v. Pruitt, 502 F.3d 1154, 1171 (10th Cir. 2007) (McConnell, J., concurring)). The Supreme




10
   Even in the absence of the terrorism enhancement, the defendant would still face a guideline
range sentence of 235-295 months.


                                                30
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 31 of 40



Court “accordingly recognized that, in the ordinary case, the Commission’s recommendation of a

sentencing range will ‘reflect a rough approximation of sentences that might achieve § 3553(a)’s

objectives.’” Kimbrough, 552 U.S. at 576 (quoting Rita v. United States, 551 U.S. 338, 351

(2007)). In the context of terrorism cases, “the Guidelines, while only advisory, appropriately

reflect Congress’s considered judgment that terrorism is different from other crimes. Terrorism

represents a particularly grave threat because the dangerousness of the crime and the difficulty of

deterring and rehabilitating the criminal.” United States v. Mumuni Saleh, No. 18-1604-CR, 2019

WL 7196814, at *11 (2d Cir. Dec. 27, 2019) (quotations omitted).

       Consideration of the factors enumerated in 18 U.S.C. § 3553(a) do not reveal a basis to

depart from the guideline range sentence of 35 years of imprisonment. Several of those factors are

central to determining the appropriate sentence in this case.

               1.    18 U.S.C. §§ 3553 (a)(1) – Nature and Circumstances of the Offense and
                     Characteristics of the Defendant

       The Attack on the Mission and Annex were clear acts of terrorism designed to punish and

intimidate the United States. Four Americans—Ambassador Stephens, Sean Smith, Tyrone

Woods, and Glen Doherty—were murdered simply because they were Americans. This was not

just an attack on the occupants of the Mission and Annex, but an attack on all Americans and their

values. What is so abhorrent about this attack, and why it adversely affected so many Libyans, was

that Americans like Ambassador Stevens were in Libya to help the Libyan people rebuild.

       In 1969, Muammar Gaddafi seized power in Libya through a coup and remained Libya’s

leader until 2011, at which time a civil war broke out. The civil war began in the city of Benghazi,

which was controlled by the rebels and served as the base of operations for the rebel-led

Transitional National Council (“TNC”). On February 25, 2011, DOS suspended operations in

Libya and evacuated American personnel. On April 5, 2011, then-Special Envoy to the TNC,


                                                31
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 32 of 40



Ambassador Stevens, arrived in Benghazi to re-establish a U.S. presence in Libya. The U.S.

officially recognized the TNC as Libya’s legitimate governing authority on July 15, 2011. In

August 2011, as a result of the civil war, Gaddafi was ousted from power. On May 26, 2012,

Stevens arrived in Tripoli as the U.S Ambassador to Libya. Beginning in September 2011, Libya

was governed by the TNC; however, it exhibited little control over eastern Libya, to include

Benghazi.

       In November 2011, the United States established the Mission in the city of Benghazi as a

diplomatic outpost. The purpose of the Mission was to maintain a diplomatic relationship with

those in eastern Libya and to support the people of Libya in rebuilding their war-torn country. The

Mission was typically occupied by a small contingent of DOS personnel and members of a local

guard force, who were employed by DOS. Ambassador Stevens had traveled on September 10,

2012, from Tripoli to Benghazi on official business along with his DSS security detail.

Ambassador Stevens was beloved by many in Benghazi. Witnesses including Ali-Majrisi and Scott

Wickland testified about the Ambassador’s willingness to roll up his sleeves to help Libyans, while

showing the same humility to the DOS personnel who were responsible for his safety.

       The attack on the Mission was unrelenting, involving wave after wave of attackers. Their

desire to kill Americans was so intense that when they could not reach their intended targets in

Villa C, they set the building on fire, leaving Ambassador Stevens, Sean Smith, and Scott

Wickland to suffocate in the thick smoke and heat of the resulting inferno. Even Wickland, who

survived the fire, was not safe. Each time he emerged from the building to escape the smoke and

heat, the defendant’s coconspirators fired at him with automatic weapons.

       Abandoning the Mission was not enough to quell the hatred the defendant and his

coconspirators had for the Americans. As the DSS agents withdrew from the Mission, attackers




                                                32
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 33 of 40



outside of the front gate tried to lure the DSS agents into an ambush before riddling their armored

vehicle with gunfire, and throwing grenades underneath the fleeing car. As this Court knows, the

attack did not stop there. Less than 30 minutes after Khatallah and the defendant left the Mission

with the materials they had seized from the TOC, the Annex too came under attack.

       Unlike the Mission, the Annex was a defensible position, equipped with firing towers and

extra ammunition. Members of the GRS and DSS including John Tiegen, Mark Geist, David

Ubben, and Renaldo Burt repelled multiple attacks on the Annex. When the attackers were unable

to breach the Annex using the same tactics they had used at the Mission, and reinforcements from

GRS in Tripoli arrived at the Annex, the attackers turned to using mortars. Within seconds, the

precision mortar attack on the Annex resulted in the deaths of Tyrone Woods and Glen Doherty,

and life threating injuries to Mark Geist and David Ubben. 11 Only after the Americans left the

Annex and flew out of Benghazi did the attacks stop. This, as the Court knows, was the ultimate

aim of Khatallah, the defendant, and their coconspirators. In sum, the nature and circumstances of

the offense warrant the maximum sentence of 35 years. 12




11
   When determining the appropriate sentence for the defendant, this Court should also consider
the life-threatening injuries to Scott Wickland, David Ubben, and Mark Geist and the risk of death
or injury to all of the Americans located at the Mission and Annex. As the Second Circuit recently
observed in Mumuni Saleh, “when it comes to sentencing terrorism, Congress and the United
States Sentencing Commission ‘plainly intended for the punishment of crimes of terrorism to be
significantly enhanced without regard to whether, due to events beyond the defendant’s control,
the defendant’s conduct failed to achieve its intended deadly consequences.’ Thus, in determining
what constitutes a sufficient sentence for a terrorist defendant whose conduct did not result in death
or physical injury, a sentence at the high end of the applicable range may plainly be reasonable if
supported by the balance of § 3553(a) factors.” United States v. Mumuni Saleh, No. 18-1604-CR,
2019 WL 7196814, at *11 (2d Cir. Dec. 27, 2019) (citing United States v. Stewart, 590 F.3d 93,
175 (2nd Cir. 2009)(Walker J., concurring in part and dissenting in part)).
12
  The government, with the consent of the defense, and with the permission of this Court, will file
under seal victim impact statements detailing the personal impact that the attack had on the victims
and their families.


                                                 33
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 34 of 40



       The history and characteristics of the defendant are not mitigating. While the defendant has

tried to portray himself as a simple man who simply happened onto the Mission that night, the

defendant’s actions that night, his treatment of V-1, his loyalty to Khatallah after the attack, his

continuing anti-American views that were evident in his statements to the FBI, and his admission

that he did join the February 17 Brigade are all inconsistent with this manufactured image. Further,

the defendant’s statements regarding his life in Libya are suspect in light of false statements he

provided to the PSR writer. In particular, the defendant told the PSR writer that he was employed

by the February 17 Brigade as a “buyer of supplies for room and board.” PSR at ¶64. However,

the defendant admitted to the FBI that, he had joined the February 17 Brigade, and that after he

was wounded [in a mortar attack] members of the February 17 Brigade evacuated him to Tripoli.

Further, images of the defendant at the February 17 camp depict him with what appears to be an

AK-47, the same type of weapon he used to victimize V-1.

               2.    18 U.S.C. §§ 3553 (a)(2)(B) – Adequate Deterrence to Criminal Conduct

       The sentence should also afford an adequate deterrence to criminal conduct. 18 U.S.C.

§ 3553(a)(2)(B); see also United States v. Ghailani, 733 F.3d 29 (2d Cir. 2013), cert. denied 134

S.Ct. 1523 (2014) (sentence of life imprisonment reasonable in prosecution for conspiracy to

destroy buildings and property of the United States, relating to terrorist bombings of U.S.

embassies in Kenya and Tanzania, despite acquittals on 244 related murders, because, in part, “[a]

sentence must be imposed that in addition to other things makes crystal clear that others who

engage or contemplate engaging in deadly acts of terrorism risk enormously serious

consequences”) (emphasis added). Cf. United States v. Rayyan, 885 F.3d 436, 440-41, 443 (6th

Cir. 2018) (the district court properly imposed an upward variance and sentenced an ISIS

sympathizer on unlawful possession of a firearm and marijuana to 60 months, which was three




                                                34
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 35 of 40



times the guideline range, in part “to deter others from following [the defendant’s] path” upon

recognition of the defendant’s “affinity for terrorism”; appellate court held that “the judge

reasonably thought a substantial sentence would deter like-minded sympathizers from taking even

the first step toward transforming sympathy into action”).

       The United States has diplomatic posts and personnel throughout the world, whose goal it

is to serve U.S. diplomatic efforts. Many of these individuals serve in dangerous places and are

subject to the threat of harm from extremists, like the defendant. From Libya, to Tanzania and

Kenya, to Iran, and most recently in Iraq, history has shown that American diplomatic posts abroad

are targets for terrorists. In the current geopolitical environment, terrorists must understand that

there are harsh consequences for attacking diplomatic posts and harming U.S. personnel—

particularly a U.S. Ambassador.

       The sentencing in this case should send a clear message to the world that if an individual

commits such an act of terrorism anywhere in the world, the United States will take all steps

necessary under the law to ensure that justice prevails—to include investigating a case in the four-

corners of the world in order to obtain an indictment, capturing a suspect in a hostile environment,

and trying the suspect in a federal courthouse. The sentence imposed in this matter should send a

similar message of deterrence to the world—and this message is best conveyed through the

imposition of the maximum sentence permissible under the law.


               3.    18 U.S.C. §§ 3553 (a)(2)(C) – Protect the Public from Further Crimes of
                     the Defendant

       A sentence should also be imposed to protect the public from further crimes of the

defendant. 18 U.S.C. § 3553(a)(2)(C). This is particularly true in cases involving terrorism. Courts

have recognized that “terrorists[,] [even those] with no prior criminal behavior, are unique among



                                                35
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 36 of 40



criminals in the likelihood of recidivism, the difficulty of rehabilitation, and the need for

incapacitation.” United States v. Jayyousi, 657 F.3d 1085, 1117 (11th Cir. 2011) (quoting United

States v. Meskini, 319 F.3d 88, 92 (2d Cir. 2003)). The defendant’s actions after the attack

demonstrate that far from being driven away from a terrorist organization by the brutality of the

attack on the Mission and Annex, the defendant remained loyal to Khatallah. The defendant’s

continuing anti-American views reflect the same animus that drove the defendant to join the

conspiracy to forcibly remove the United States from Benghazi and to retaliate against the United

States for its presence in Benghazi. There is no indication that these beliefs can be reversed or

rehabilitated. If the defendant were released, even after a long sentence, he would likely be returned

to Libya, where it would be impossible to supervise or rehabilitate him. Therefore, the maximum

sentence permissible under the law is necessary to protect the public from the further crimes of the

defendant.

             C. The Court Should Not Depart or Vary from the Guidelines and Resulting Sentence
                of 35 Years of Imprisonment

       The government’s sentencing recommendation in this case falls within the established

guideline range and is consistent with the goals of the Sentencing Guidelines. The PSR itself does

not identify any additional mitigating or aggravating circumstances that would affect the

Guidelines or warrant a variance based on the factors enumerated in § 3553(a). See PSR at ¶95-

96. 13 Consistent with 18 U.S.C. § 3553(a)(6), which instructs the sentencing court to consider (“the



13
  The PSR suggests that a downward departure may be warranted by the defendant’s status as a
deportable alien because he will not be permitted to participate in standard pretrial release
programs. Such departures, based on language contained in United States v. Smith, 27 F.3d 649,
655 (D.C. Cir. 1994), are intended to be rare. As the court stated in Smith:

       [W]e do not mean to suggest that a departure is in order whenever a factor unrelated
       to a prisoner's just deserts may affect the severity of his confinement. For a
       departure on such a basis to be reasonable the difference in severity must be


                                                 36
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 37 of 40



need to avoid unwarranted sentencing disparities among defendants with similar records who have

been found guilty of similar conduct,” this Court should sentence the defendant to the maximum

sentence of 35 years. As discussed below, there are important differences in the verdicts between

Khatallah and the defendant that weigh against a variance in the defendant’s case.

       In Khatallah, this Court varied significantly from the guideline recommendation of a

sentence of life. 14 In doing so, this Court struggled with imposing a significant period of

incarceration as the result of acquitted conduct. See, e.g., Sentencing Transcript of June 27, 2018,

at 56-61. In particular, this Court focused on the fact that the jury made a specific finding that

Khatallah’s conduct did not result in death. Id. at 60. In reaching its decision to vary downward

from the recommended guideline range of life, this Court relied heavily on the concurring opinions

of Judges Kavanaugh and Millett in United States v. Bell, 808 F.3d 926, 927 (D.C. Cir. 2015)

(denying rehearing en banc). However, in Bell the concurring judges focused exclusively on the

issue of judicial reliance on acquitted conduct at sentencing, not conduct where the jury had failed

to reach a verdict. Id. at 928-930. Both concurring opinions acknowledged that the practice of

increasing a defendant’s sentence using acquitted conduct based on a preponderance standard was



       substantial and the sentencing court must have a high degree of confidence that it
       will in fact apply for a substantial portion of the defendant's sentence. Finally, as
       the defendant's status as a deportable alien is by no means necessarily unrelated to
       his just deserts, even a court confident that the status will lead to worse conditions
       should depart only when persuaded that the greater severity is undeserved. Thus the
       court will fulfil the Guidelines' command that such departures will be “highly
       infrequent”. U.S.S.G., Ch. 1, Pt. A, § 4(b).

Smith, 27 F.3d at 655. The defendant’s participation in a conspiracy that resulted in the deaths of
four Americans, and the lengthy period of incarceration that the defendant faces, a Smith departure
is not warranted.
14
  This Court varied downward to impose a total sentencing package of 22 years on the four counts
of conviction in Khatallah. The government has appealed this downward variance and plans to
argue that the resulting sentence was substantively unreasonable.


                                                37
        Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 38 of 40



consistent with controlling Supreme Court and Circuit precedent. Id. at 928-29. While both judges

suggested that the Supreme Court, Congress, or the Sentencing Commission ought to bring an end

to the use of acquitted conduct, there has been no shift in controlling precedent, indicating the

continuing intent to permit the practice notwithstanding objections to it. Indeed, while Judge

Millett stated that she was opposed to granting en banc review in part because it would “delay

affording the Supreme Court another opportunity to take up this important, frequently recurring,

and troubling contradiction in sentencing law,” id. at 932, the Supreme Court declined the

invitation to review the issue. Bell v. United States, 137 S. Ct. 37 (2016) (denying petition for writ

of certiorari).

         This Court is not faced with a similar dilemma here because the jury did not acquit the

defendant of causing death, but failed to reach a unanimous verdict on that issue. Courts have

relied upon conduct where the jury could not reach a verdict for sentencing purposes upon a finding

of preponderance. See e.g., United States v. Brika, 487 F.3d 450, 460 (6th Cir. 2007) (“We hold,

therefore, that the preponderance standard, supplied by Watts and unchanged by Booker, applies

regardless of whether the jury hung on a particular count); United States v. Irving, 593 F. Supp. 2d

140, 142 (D.D.C. 2009) (“[T]he Court will consider both uncharged conduct and conduct on which

the jury could not reach a verdict and therefore was hung in calculating the tax loss that establishes

the base offense level. This is because the Court has found by a preponderance of the evidence that

the defendant had the requisite state of mind with respect to Counts 3, 4, 7 and 8, as well as with

respect to the two acts of uncharged conduct . . . .”). In light of the defendant’s relevant conduct,

including conduct where the jury could not reach a unanimous verdict, this Court should not vary

from the guideline range sentence of 35 years, as such a variance would undermine the clear will

of Congress and the Sentencing Commission to insure significant periods of incarceration in cases




                                                 38
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 39 of 40



involving acts of terrorism, particularly where such acts resulted in death. See e.g., Mumuni Saleh,

2019 WL 7196814, at *11 (finding a sentence of 17 years substantively unreasonable where the

defendant faced a Guidelines Range of 85 years when he attempted, but did not succeed, in

stabbing an officer who was executing a search warrant in Mumuni’s home during a terrorism

investigation); see also id. at n. 65 and 66 (describing congressional actions designed to stiffen

statutory and guideline sentences in terrorism cases).

       It is noteworthy that significant variances in terrorism cases have been overturned in the

past, even where the lower court did impose a lengthy sentence in cases involving no death or

injuries. See United States v. Ressam, 679 F.3d 1069, 1088 (9th Cir. 2012) (en banc) (finding in a

conspiracy case where the terrorist attack was prevented, that a 264-month sentence was

unreasonable, where Guidelines Range was 65 years to life); United States v. Jayyousi, 657 F.3d

1085, 1117 (11th Cir. 2011) (finding in a conspiracy case where the terrorist attack was prevented,

that a 208-month sentence was unreasonable, where guidelines range was 360-life); United States

v. Abu Ali, 528 F.3d 269 (4th Cir. 2008) (finding in a conspiracy case where the terrorist attack

was prevented, that a 360-month sentence was unreasonable, where guidelines range was life). But

see United States v. Thavaraja, 740 F.3d 253 (2d Cir. 2014) (rejecting government’s challenge to

reasonableness of 108-month sentence, where guidelines range was 240 months’ to life

imprisonment, but court found that defendant’s intent was not malicious); United States v. Amawi,

695 F.3d 457, 485-49 (6th Cir. 2012) (rejecting government’s challenge to reasonableness of

defendants’ sentences to 240, 144, and 100 months, respectively, where guidelines range was life);

United States v. Hammoud, 483 Fed. Appx. 865 (4th Cir. 2012) (rejecting each party’s challenge

to reasonableness of 30-year sentence, where guidelines range was 155 years).




                                                39
       Case 1:17-cr-00213-CRC Document 267 Filed 01/13/20 Page 40 of 40



IV.    CONCLUSION

       For the foregoing reasons, and any additional evidence or argument presented at the

sentencing hearing in this matter, the government strongly recommends that this Court impose the

maximum, guideline-compliant, sentence of 35 years of incarceration.



                                                   Respectfully submitted,

                                                   JESSIE K. LIU
                                                   UNITED STATES ATTORNEY
                                                   D.C. Bar No. 472845

                                            By:           /s/
                                                   John Cummings
                                                   D.C. Bar No. 986573
                                                   Karen P. W. Seifert
                                                   N.Y. Bar No. 4742342
                                                   Assistant United States Attorneys
                                                   National Security Section
                                                   United States Attorney’s Office
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7271
                                                   John.Cummings@usdoj.gov
                                                   Karen.Seifert@usdoj.gov




                                              40
